               Case 1:19-cv-10050-RA Document 28 Filed 06/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT                                          USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
                                                                      ELECTRONICALLY FILED
 JERMAINE DELESTON,                                                   DOC#:
                                                                      DATE FILED: 6-23-20
                                      Plaintiff,
                                 v.                                       19-CV-10050 (RA)

 2671 S&C PIZZA CORP. doing business as SAL                                     ORDER
 AND CARMINE PIZZA AND 2669 OWNERS LTD.,

                                      Defendants.



RONNIE ABRAMS, United States District Judge:

         On December 26, 2019, the Clerk of Court entered a certificate of default against Defendants

2671 S&C Pizza Corp. d/b/a Sal and Carmine Pizza and 2669 Owners Ltd., and on June 19, 2020,

Plaintiff moved for default judgment against Defendants. Dkts. 12, 25. Upon consideration of these

documents and the supporting Affirmation of Erik M. Bashian, Dkt. 26, it is hereby:

         ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any supporting

papers, and this Order by July 13, 2020 on Defendants by the methods described in Rule 4 of the Federal

Rules of Civil Procedure. Plaintiff shall file proof of service of these documents via ECF.

         IT IS FURTHER ORDERED that answering papers, if any, should be served upon Plaintiff by

July 27, 2020.

         In light of the COVID-19 crisis, the Court will not hold a conference and will instead resolve this

matter on the papers. If Defendants fail to file and serve answering papers on Plaintiff by July 27, 2020,

or fail to request an extension to do so, judgment may be entered for Plaintiff.

SO ORDERED.

Dated:      June 23, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
